Walton, J.
This is a bill in equity in which the court is asked to decree the specific performance of a contract for the conveyance of real estate.
Such an application is addressed to the’ sound discretion of the court. Neither party to a contract can insist, as a matter of right, upon a decree for its specific performance. The courts of law are always open to them, and ordinarily an action at law furnishes an ample remedy for the breach of a contract; and when such is the case a court of equity generally declines to take jurisdiction. If a contract for the conveyance of real estate is- in all respects fair, and free from ambiguity, and there are no insurmountable difficulties in the way of a specific performance, its performance will ordinarily be decreed. On the contrary, if the contract is unconscionable, or ambiguous, or through fraud or mistake, or want of skill on the part of the draftsman, does not truly embody the agreement of the parties; or if, for any other reason, the court is of opinion that the contract is one which in equity and good conscience ought not to be specifically enforced, it will decline to in*51terfere, and will leave the parties to such redress as can be obtained in an action at law. Rogers v. Saunders, 16 Maine, 92. Bradbury v. White, 4 Maine, 391. 3 Greenl. on Ev., § 361. 1 St. Eq., § 769.
It is impossible to lay down any very precise rules as to when a court of equity will or will not take jurisdiction for the purpose of decreeing the specific performance of a contract, as each case must depend very much upon its own peculiar circumstances. 1 St. Eq., § 742.
It is safe, however, to say that 'a court of equity will never knowingly decree an impossibility; that it will never knowingly require a party, under the pains and penalties of perpetual imprisonment, to do an act which it is out of his power to do.
Many reasons might be given for declining to decree the specific performance prayed for in this case.
I. The bill itself is very defective. It contains no description of the land on which to base a decree. If a decree for its conveyance is made, the court must search outside of the record for a description of it.
II. The contract is not free from ambiguity. The principal controversy is in relation to its meaning. And it is very much to be feared that important stipulations, to be performed by the plaintifij were, through the inadvertence or want of skill of the draftsman, 'omitted altogether.
III. The contract lacks the element of mutuality. One of the parties could be compelled to sell, but the other could not be compelled to buy. This alone is often sufficient to induce the court to withhold a decree for specific performance.
IY. There has been great delay. For fourteen years the plaintiff delayed to elect whether he would take the land or not; and when he finally did elect to take it, it had been conveyed to another; and we are by no means certain that the purchaser is not entitled to be regarded as a bona fide purchaser, against whom the plaintiff should not be allowed to enforce his claims. True, the pur-’ chaser had knowledge of the agreement on which the plaintiff relies, but he swears, that by reason of ’non-performance by the plaintiff, *52he supposed it had become null and void. If he did so believe, he can hardly be charged with bad faith.
Y. It is rather a bold adventure for a party to come into a court of equity and ask its aid to get him out of a difficulty, into which he got himself in an attempt to defraud his creditors. The plaintiff testifies that he once had a deed of this land, and put it out of his hands to keep it away from his creditors; that he took security for a deed instead of a deed, to save it from debts made by his wife. The security was a witnessed note for $1253, (which the plaintiff still holds,) and an agreement to reconvey upon surrender of the note.
YI. But another, and in the opinion of the court, a sufficient reason for declining to make .the decree prayed for, is the fact that it is out of the power of the defendants to comply with it, if it should be made. The farm, one-half of which the plaintiff asks to have conveyed to him, was originally the property of Caleb Snell, father of the plaintiff, and father-in-law to the defendant, Mitchell; and when he parted with his title, the only consideration expressed in the deed, was a bond for his maintenance and the maintenance of his wife; and the land was mortgaged back to secure the performance of that obligation ; and the land is still under mortgage for that purpose, and was, when the agreement to convey, to the plaintiff was made ; and Caleb Snell still lives, and although upwards of ninety years of age, no one can say with certainty, that the whole value of the farm will not yet be needed to carry him through. Now the obligation which the plaintiff seeks to have specifically enforced, if it entitles him to any title at all, entitles him to an unincumbered one; and he has not signified his willingness to accept any other. Such a title the defendants cannot give. If the plaintiff had taken notice of the fact that ■ the defendants could not give him an unincumbered title, and had offered to take such a title as they could give, this objection would be obviated. But this he has not done ; and considering the magnitude of the incumbrance, and the uncertainty that attends it, in connection with the fact that the plaintiff still holds a witnessed note for the value of his half of' the farm, the court does not feel at liberty to presume that the plaintiff would be willing to accept *53any other title than the one prayed for. Such a title the defendants cannot give.
For these reasons the court declines to make the decree prayed for. Bill dismissed with costs.
Appleton, C. J., Barrows, Danforth, Yirgin and Peters, JJ., concurred.